Exhibit 10.10


THE MARCUS CORPORATION
LONG-TERM INCENTIVE PLAN (LTIP) TERMS

I. Plan Sponsor:


  This Long-Term Incentive Plan (“LTIP”) will be sponsored by The Marcus
Corporation (the “Company”).


II. Plan Objectives:


  The objectives of the LTIP are to:


  • Reward key employees for their contributions to the longer-term
profitability, return and growth of the Company.


  • Focus key employees on the long-term success of the Company and promote
retention.


  • Align key employee rewards with shareholder interests.


  • Provide competitive total compensation opportunities.


III. Effective Date:


  This LTIP will become effective as of July 7, 2009 for the Company’s fiscal
2010 year ending May 2010 and for subsequent fiscal years.


IV. Plan Year:


  A plan year will coincide with the Company’s fiscal year (“Plan Year”).


V. Administration:


  This LTIP will be administered by the Compensation Committee of the Company’s
Board of Directors (the “Committee”), which reserves the authority to amend,
interpret or terminate this LTIP in whole or in part at any time. The Committee
may delegate responsibility for this LTIP’s ministerial functions to such
officers of the Company as it determines in its sole discretion from time to
time.


VI. Eligibility and Participation:


  All employees of the Company who are members of the Company’s Executive
Committee are eligible to participate in this LTIP. Participants will be
selected annually by the Committee or at such other times as the Committee may
determine.


VII. Grant of LTIP Awards:


  Unless determined otherwise by the Committee, each Plan Year, participants
selected by the Committee may be granted all or some of the following LTIP
awards, which will initially be weighted as described below (or as otherwise
determined by the Committee) based on the total LTIP award determined by the
Committee to be provided to the participant for that Plan Year:


  • Stock option award – 50% weight

  • Restricted stock award – 10% weight


--------------------------------------------------------------------------------

  • LTI cash award – 40% weight


  The stock option and restricted stock grant components of each LTIP award will
be made under, and will be subject to all of the terms and conditions of, the
Company’s 2004 Equity Incentive Plan. The LTI cash award will be subject to the
terms and conditions described herein.


VIII. LTI Cash Award Terms:


  A. LTI Target Opportunity:


  Each participant’s LTI cash award target opportunity will be expressed as
either a percentage of the participant’s base salary at the beginning of the
performance period, a percentage of a selected financial measure, a fixed dollar
amount or a combination thereof, as determined by the Committee.


  B. LTI Cash Award Performance Period:


  The performance period for the LTI cash award will initially be a period of
three consecutive fiscal years of the Company and is expected to be increased to
up to a five-year measurement period in the future, unless otherwise determined
by the Committee. The initial performance period for LTI cash awards granted in
fiscal 2010 will be fiscal 2010 through fiscal 2012.


  C. LTI Cash Award Opportunity Weighting and Allocation:


  LTI cash awards will be earned if either the ROIC goal or the EBITDA goal is
achieved for the performance period. Each LTI cash award will be initially
weighted 75% ROIC and 25% EBITDA growth rate, or such other weights as the
Committee may determine. The goals operate independently – an award will be paid
if the ROIC goal is met, even if the EBITDA growth rate goal is not.


  D. Financial Performance Goals:


  1.     The initial financial performance goals for the LTI cash award shall be
average ROIC and Adjusted EBITDA compound annual growth for the performance
period, or such other goals as the Committee may determine.


  2.     “ROIC” equals the Company’s income, determined before extraordinary
items but reduced by any preferred dividends, divided by the Company’s total
invested capital, as determined by the Company’s Chief Financial Officer,
subject to confirmation by the Committee. Total invested capital is the sum of
the value of the Company’s long-term debt, any preferred stock (carrying value),
minority interest (balance sheet) and total common equity.


  3.     Average ROIC for the performance period will be determined by averaging
the ROIC for each fiscal year of the Company within the performance period.


  4.     “Adjusted EBITDA” equals the Company’s operating income before
reductions for interest, taxes, depreciation and amortization and preopening
expenses, plus any gains or losses from unconsolidated joint ventures, as
determined by the Company’s Chief Financial Officer, subject to confirmation by
the Committee.


2

--------------------------------------------------------------------------------

  5.     Adjusted EBITDA growth rate for the performance period will be the
compound annualized rate of growth of Adjusted EBITDA, measured starting with
the Company’s Adjusted EBITDA for the fiscal year prior to the beginning of the
performance period and ending with the Company’s Adjusted EBITDA for the last
fiscal year of the performance period. For example, for the fiscal 2010 through
fiscal 2012 performance period, the growth rate will be calculated based on the
compound annualized rate of growth from the end of fiscal 2009 through fiscal
2012, and by using the Company’s Adjusted EBITDA for its fiscal 2009 as the
beginning basis for such measurement.


  6.     The Compensation Committee retains the ability to consider whether an
adjustment of the financial goals for any year within the performance period is
necessitated by exceptional circumstances. This ability is intended to be
narrowly and infrequently used.


  E. LTI Cash Award Calculation:


  1.     The first step in determining a LTI cash award payment is to determine
the Company’s average ROIC and Adjusted EBITDA compound growth rate for the
performance period, as described above.


  2.     The second step is to rank the Company’s actual performance for each
such financial metric against the same financial metric determined for companies
included in the Russell 2000 index (the “Peer Group”) for the performance
period.


  3.     If the Company’s actual performance for a financial metric is in the
25th percentile of the Peer Group, then 25% of the applicable participant’s LTI
cash award target opportunity for that financial metric will have been earned.
If the Company’s actual performance for a financial metric is in the 50th
percentile of the Peer Group, then 100% of the applicable participant’s LTI cash
award target opportunity for that financial metric will have been earned. If the
Company’s actual performance for a financial metric is in the 75th percentile of
the Peer Group, then 150% of the applicable participant’s LTI cash award target
opportunity for that financial metric will have been earned.


  4.     If the Company’s actual performance for a financial metric is below the
25th percentile of the peer group, no LTI award for that financial metric will
be payable for that performance period.


  5.     If the Company’s actual performance for a financial metric is above the
75th percentile of the Peer Group, no more than the maximum LTI cash award for
that financial metric will be payable for that performance period.


  6.     The table below illustrates how the “interval” created by these levels
of achievement will determine the actual LTI cash award payout applicable to
each financial metric:


3

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Threshold - 25th
percentile of
peer group

--------------------------------------------------------------------------------

Target - 50th
percentile of
peer group

--------------------------------------------------------------------------------

Maximum - 75th
percentile of
peer group

--------------------------------------------------------------------------------

LTI Cash Award Earned 25% of target 100% of Target 150% of Target

--------------------------------------------------------------------------------


  7.     If the Company’s actual financial performance falls between the
threshold, target and maximum levels, then the percentage of LTI cash award
earned will be interpolated.


  8.     The actual LTIP cash award earned is calculated by multiplying the
percentage of target LTI cash award earned (as calculated above) for the
applicable financial metric (either average ROIC or EBITDA growth) by the
participant’s target LTI cash award attributable to the achievement of that
financial metric. If the target LTI cash award is expressed as a percentage of
salary, this percentage is then multiplied by the participant’s base salary for
the first fiscal year of the performance period to calculate the amount of the
participant’s LTI cash award attributable to the achievement of the particular
financial goal. If the target LTI cash award is expressed as a percentage of a
selected financial metric or fixed dollar amount, the calculated percentage is
multiplied by the identified metric or amount.


  9.    Attachment A provides an example of the LTIP cash award calculation.


  F. Eligibility for Incentive Award:


  To receive an LTI cash payment for a performance period, a participant must be
employed on the date on which LTI cash awards are actually paid to LTIP
participants, except as described under “Termination of Employment” below.


  G. Form and Timing of LTI Cash Payout:


  LTI cash amounts earned will be paid in cash following the end of the
performance period. It is anticipated that payment on earned LTI cash awards
will be made within 75 days following the end of the performance period.


  H. New Hires and Promotions:


  An employee who is hired or promoted into an Executive Committee position
would be eligible for an LTI cash award during the next available performance
period at the discretion of the Committee.


  I. Transfers:


  Subject to Section VIII(J) below, participants who transfer out of the
Executive Committee during a performance period (but who otherwise remain
employed by the Company) will receive a prorated LTI cash payment based on the
number of months worked as a member of the Executive Committee during the
applicable performance period, rounded to the nearest whole month, as a fraction
of the total number of months in the applicable performance period, unless
otherwise determined by the Committee.


4

--------------------------------------------------------------------------------

  J. Termination of Employment:


  1. Voluntary or Involuntary Termination:


  Notwithstanding any other provision of this LTIP, upon an employee’s voluntary
termination of employment or the involuntary termination of an employee’s
employment by the Company with or without cause, any LTI cash award that
otherwise would have been earned will be forfeited in its entirety.


  2. Retirement:


  Notwithstanding any other provision of this LTIP, upon a participant’s
retirement from the Company at normal or early retirement age, a prorated LTI
cash award payment will be made based on the number of months the participant
was employed during the performance period, rounded to the nearest whole month,
as a fraction of the total number of months in the applicable performance
period, unless otherwise determined by the Committee. This payment will be made
at the time that LTI cash awards are otherwise normally paid to active
participants, and will be based on actual goal achievement.


  3. Death:


  Notwithstanding any other provision of this LTIP, upon a participant’s death,
a prorated LTI cash award payment will be made to his/her beneficiary as
designated under the Company’s Pension Plus Plan, or if no beneficiary has been
designated, to the participant’s estate, based on the number of months the
participant was employed during the performance period, rounded to the nearest
whole month, as a fraction of the total number of months in the applicable
performance period, unless otherwise determined by the Committee. This payment
will be made at the time that LTI cash awards are otherwise normally paid to
active participants, and will be based on actual goal achievement.


  4. Disability:


  Notwithstanding any other provision of this LTIP, upon termination of a
participant’s employment due to permanent disability, as defined in the
Company’s Long-Term Disability Plan, a prorated LTI cash award payment will be
made based on the number of months the participant was employed during the
performance period, rounded to the nearest whole month, as a fraction of the
total number of months in the applicable performance period, unless otherwise
determined by the Committee. This payment will be made at the time that LTI cash
awards are otherwise normally paid to active participants, and will be based on
actual goal achievement.


5

--------------------------------------------------------------------------------

Attachment A: Illustration of LTI Cash Award Calculation
(Target Award Expressed as a Pct. of Salary)


ASSUMPTIONS:

Base Salary $500,000   Total LTI Opportunity 50%            (all awards)
Performance Period 3 years
                  % of Salary Dollars Total LTI Cash Target Bonus Opportunity
20% $100,000              Based on EBITDA Growth (25%) 5% $25,000
             Based on Avg. ROIC (75%) 15% $75,000   Financial Measure Table -
Threshold/Maximum                    3-Year
EBITDA % of Target              Russell 2000 Index Growth Bonus Earned
                25th Percentile 1% 25%                 50th Percentile 12% 100%
                75th Percentile 29% 150%                Marcus Corp. 3% (30th
39%                    percentile)                Russell 2000 Index 3-Year Avg.
% of Target                    ROIC Bonus Earned                 25th Percentile
1% 25%                 50th Percentile 6% 100%                 75th Percentile
11% 150%                Marcus Corp. 5% (45th 85%                    
percentile)

--------------------------------------------------------------------------------


CALCULATION:

LTI Cash Award Earned                3-Year EBITDA Growth (39% of $25,000 target
opportunity) $9,750               3-Year Avg. ROIC (85% of $75,000 target
opportunity) 63.750                   Total Incentive Award $73,500   

6